Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 1 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 2 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 3 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 4 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 5 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 6 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 7 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 8 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 9 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 10 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 11 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 12 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 13 of 14
Case 15-23220   Doc 50   Filed 11/16/18 Entered 11/16/18 15:37:51   Desc Main
                          Document     Page 14 of 14
